DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 4, 6, 9-18, 35, 36 and 39-56 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Hillis et al. (US 2006/0220989) teaches a process of fabricating a display by assembling emissive elements (Abst.) comprising the steps of: providing an emissive substrate having a top surface patterned with an array of wells (Fig. 3; ¶¶ 0051-0052); supplying a liquid suspension having a first carrier liquid and emissive display elements on the top surface (Fig. 3; ¶¶ 0051-0052); and capturing the elements in the wells (Fig. 3; ¶¶ 0051-0054).  Hillis fails to teach that a perturbation medium is ejected to help arrange the elements.  
Zheng et al. (J. Microelectromechanical Sys. Vol 15, pp. 864-870) teaches a process of arranging emissive elements in predetermined locations wherein the elements are supplied in a carrier liquid which is then agitated with a pulsing liquid flow via a piston nozzle (i.e. claimed positive pressure) which is submerged in the first liquid and which generates a pulsing laminar flow of the carrier liquid (i.e. claimed first liquid) at a frequency of 0-10 Hz (i.e. claimed alternating positive and negative pressure and oscillating laminar flow), wherein the laminar flow causes the elements to be captured in the predetermined locations (pp. 866-867).  Zheng further explains that providing this laminar flow improves capture of the elements (pp. 867, 869-870).  Zheng fails to teach that the nozzle has an array of micropores or that the nozzle is located above the liquid suspension.
Iwamura et al. (US 2010/233794) teaches a nozzle and pump for insertion/extraction of elements (Abst.) and explains that the nozzle should be equipped with an array of micropores in order 
None of the cited art teaches or suggests use of an interleaved array of micropores in the claimed manner or providing the micropores above a top surface of the carrier liquid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712